Citation Nr: 1107959	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-06 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include major depressive disorder and generalized 
anxiety disorder, and to include as secondary to service-
connected sinusitis.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The May 2006 claim found new and material evidence had not been 
submitted to reopen the schizophrenia claim, and it denied 
service connection for major depression and entitlement to a 
TDIU.  

In May 2008, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

In March 2009 and March 2010, the Board remanded this case for 
additional development, and the case has been returned for 
further appellate review.

The Board has recharacterized the issue of entitlement to service 
connection for major depressive disorder to more broadly include 
entitlement to service connection for an acquired psychiatric 
disability, to include major depressive disorder and generalized 
anxiety disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  

However, the Board must specifically note that the issue of 
entitlement to service connection for an acquired psychiatric 
disability does not include the disability of schizophrenia and, 
to that extent, can be distinguished from the situation in 
Clemons.  Clemons concerned VA's failure to consider a claim of 
entitlement to service connection for a psychiatric disability 
other than the one specifically claimed, even though it shared 
the psychiatric symptomatology for which the Veteran was seeking 
service connection.  In the case at hand, however, VA adjudicated 
the claim of entitlement to service connection for schizophrenia 
in an October 1965 rating decision, the Veteran was notified of 
the denial of this claim and of how to perfect an appeal, and he 
chose not to do so.  

Most recently, the issue of whether new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for schizophrenia was adjudicated by the Board in 
February 2006.  Thus, unlike Clemons, this is not a case in which 
VA has ignored the issue of entitlement to service connection for 
schizophrenia.  Because the October 1965 rating decision only 
appears to contemplate schizophrenia, the Board will not 
reclassify the claim of entitlement to service connection for an 
acquired psychiatric disability (other than schizophrenia) as a 
new and material evidence claim.  Thus, schizophrenia is the only 
psychiatric disorder that is subject to the new and material 
evidence requirement.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A February 2006 Board decision found that new and material 
evidence had not been submitted to reopen a claim of entitlement 
to service connection for schizophrenia.

2.  When considered by itself or in connection with the evidence 
previously assembled, the evidence received since the February 
2006 Board decision is cumulative, does not relate to an 
unestablished fact necessary to substantiate the claims, and does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for schizophrenia.

3.  The Veteran does not have an acquired psychiatric disability, 
to include major depressive disorder and generalized anxiety 
disorder, that manifested within one year of his separation from 
service or is etiologically related to his military service or to 
a service-connected disability.

4.  The Veteran's service-connected disabilities have not been 
shown to prevent him from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 2006 Board 
decision is not new and material; thus, the claim of entitlement 
to service connection for schizophrenia is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 
(2010).

2.  An acquired psychiatric disability, to include major 
depressive disorder and generalized anxiety disorder, was not 
incurred in or aggravated by active service and may not be 
presumed to have been caused or aggravated by active service, to 
include as proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310, 4.9 (2010).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that 
the Secretary look at the bases for the denial in the prior 
decision and describe what evidence would be necessary to 
substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what constitutes 
both 'new' and 'material' evidence to reopen the previously 
denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
that an August 2005 letter was sent in connection with the new 
and material evidence and TDIU claims, while a December 2005 
letter was sent in connection with the service connection claim.  
The appellant was advised in these letters of his and VA's 
responsibilities under VCAA, to include what evidence should be 
provided by him and what evidence should be provided by VA.  A 
May 2006 letter further advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the Court's 
holding in Dingess, supra.  

The August 2005 letter also advised the Veteran that his claim of 
entitlement to service connection for schizophrenia had been 
previously denied because there was no evidence of record to show 
an etiological or causative relationship between the claimed 
condition and service-connected sinusitis.  He was informed of 
the need to submit new and material evidence to reopen this 
claim, and he was advised of the type of evidence that would be 
considered new and material.  See Kent, supra.  

The Board notes that the May 2006 letter was not issued prior to 
the initial adjudication of the Veteran's claims earlier that 
month.  His claims, however, were subsequently readjudicated in 
the January 2007 statement of the case and in supplemental 
statements of the case from June 2007, November 2007, and October 
2009.  Thus, any deficiencies in the timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  The Board finds that all obtainable evidence 
identified by the Veteran relative to the issues on appeal has 
been obtained and associated with the claims folder.  
Specifically, the Board notes that the RO obtained the Veteran's 
service treatment records, VA medical records, and identified 
private medical records.  The Board further notes that VA 
requested the Veteran's Social Security Administration (SSA) 
records and were notified by the SSA in May 2009 that the 
Veteran's records had been destroyed and were thus unavailable.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  

In the case at hand, the Veteran underwent a VA examination in 
connection with his acquired psychiatric disability claim in June 
2010.  The Board finds that this opinion is adequate for the 
purpose of determining the claim decided herein.  This 
examination report reflects review of the claims folder.  During 
the examination, the examiner elicited from the Veteran his 
history of complaints and symptoms and provided clinical findings 
detailing the examination results.  The examiner also provided a 
diagnosis and etiology opinion and explained the reasons and 
bases for her opinion.  For these reasons, the Board concludes 
that the June 2010 VA examination report in this case provides an 
adequate basis for a decision.  

The Board acknowledges the objections to the June 2010 VA 
examination report that were raised by the Veteran's 
representative in the January 2011 informal hearing presentation.  
Specifically, the representative objected that the VA examiner 
"did not discuss in detail all the facts upon which the 
conclusions are based relating to the diagnosis of schizophrenia 
and the manifestation of psychosis within one year of his April 
1955 separation; and [the examiner] did not apply reliable 
principles and methods in arriving at this opinion; thus did not 
apply and describe the application of those methods and 
principles in reaching the opinion given."  

The Board has considered these objections, but concludes that 
they are unfounded.  First, as will be discussed in more detail 
below, the examiner did address the schizophrenia diagnosis 
which, contrary to the impression given by the January 2011 
informal hearing presentation, occurred in 1965, a decade 
following the Veteran's separation from service.  There was no 
schizophrenia diagnosis within one year of the Veteran's 1955 
separation from service.  

Second, VA examiner did address the December 1955 record 
diagnosing "psychopathic inferiority."  (While her discussion 
inadvertently identifies a "12/ 27 05" record, it is clear from 
the context that the examiner was referring to the "12/27 55" 
record that she specifically described and discussed earlier in 
the report.)  As will be discussed below, her discussion of the 
December 1955 record sufficiently identifies the "psychopathic 
inferiority" as a personality disorder rather than a psychosis.  
The Board notes that its own March 2010 remand instruction did 
not intend to diagnose a psychosis within one year of separation 
from service.  Rather, the Board was merely attempting to explain 
that this evidence raised the possibility of a psychotic 
pathology within one year of the Veteran's separation from 
service and thus satisfied the relatively low McLendon threshold 
for purposes of obtaining a VA examination.

In response to the representative's remaining objections, the 
Board will evaluate the reliability of the principles and methods 
of the June 2010 VA examination in more detail below to determine 
how much probative value it should be assigned.  At this time, 
the Board merely observes that the examiner has provided 
sufficient detail in her opinion to allow the Board to evaluate 
her methods and follow her reasoning.  Any question as to the 
persuasiveness of her rationale will be addressed below.

With respect to the new and material evidence claim, the Board 
notes that, until a claim is reopened, VA does not have a duty to 
provide a medical examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail 
below, the Board finds that new and material evidence has not 
been received to reopen the claim of entitlement to service 
connection for schizophrenia.  Therefore, a medical opinion on 
this issue is not necessary.  

Furthermore, the Board finds that a Social and Industrial Survey 
is not necessary in order to decide the TDIU claim, as the 
evidence of record thoroughly addresses the severity of both of 
the Veteran's service-connected disabilities, as well as the 
degree to which those disabilities interfere with his ability to 
work.  Most specifically, a March 2004 VA joints examination 
report thoroughly describes the level of functional impairment 
caused by the left wrist disability, while a March  2004 VA nose, 
sinus, larynx, and pharynx examination report evaluates the 
severity of his sinusitis.  The evidence of record is thus 
sufficient to adequately evaluate the TDIU claim.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In general, Board decisions that are unappealed become final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  A final 
decision cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran's claim of entitlement to service connection for 
schizophrenia, to include as secondary to service-connected 
sinusitis, was originally denied in a May 1996 rating decision.  
The Veteran did not appeal this denial, and it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

An April 2004 rating decision declined to reopen the claim based 
on a finding that the Veteran had not submitted new and material 
evidence.  Following an appeal, a February 2006 Board decision 
also determined that new and material evidence had not been 
submitted to reopen the schizophrenia claim.  The Veteran's 
service treatment records were on file at the time of the 
February 2006 denial, as were his existing VA medical records and 
private treatment records.

In deciding not to reopen this claim, the Board noted that "the 
veteran's claim was previously denied not because there was no 
evidence that the veteran had schizophrenia, but because no 
evidence had been submitted directly linking the veteran's 
schizophrenia to service, or to a service connected disability."  
It found that "The newly submitted evidence only continues to 
show that the veteran has continued to receive treatment for this 
disability, it does not show that the disability is in any way 
related to service."  It also observed that "the only evidence 
of record concerning etiology of this disability is a July 2002 
report of psychiatric treatment which indicates that 
psychiatrically, the veteran was under distress mainly because of 
finances."

The Veteran has submitted a great quantity of medical records 
since the February 2006 Board denial.  Many of these records, 
including a September 1965 record from the Puerto Rico Institute 
of Psychiatry diagnosing "schizophrenic reaction, catatonic 
type, chronic," are not new, as they were already of record at 
the time of the February 2006 decision.  

The new evidence that has been added to the record since the 
February 2006 decision is not material.  This new evidence 
consists mostly of VA medical records.  None of these records 
asserts or establishes a link between a current schizophrenia 
diagnosis and the Veteran's military service or his service-
connected sinusitis.  In fact, the Veteran's current VA medical 
records reflect that his psychiatric treatment has been for 
anxiety disorder, not schizophrenia.  The issue of entitlement to 
service connection for anxiety disorder does not have to satisfy 
a new and material evidence requirement, and it will be discussed 
below on the merits.

In short, the Board concludes that new and material evidence has 
not been received to reopen the previously denied claim of 
entitlement to service connection for schizophrenia.  Because the 
appellant has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  

III.  Service Connection

The Veteran has claimed entitlement to service connection for an 
acquired psychiatric disability, to include major depressive 
disorder and generalized anxiety disorder.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as psychoses, if such are shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  The Board also notes that secondary 
service connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability and not due to the natural progress 
of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Personality disorders are considered congenital or developmental 
defects and, therefore, generally are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. § 3.303(c), 
4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, if a disease or injury is superimposed over the 
congenital or developmental defect during service, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90 (July 18, 1990).

As noted above, the Board's March 2010 remand directed that the 
Veteran be scheduled for a mental disorders examination based on 
a finding that McLendon had been satisfied.  This determination 
was based on the presence of ample medical evidence of treatment 
for a current psychiatric disability; medical evidence of a 
possible psychosis within one year of the Veteran's separation 
from service; and medical evidence indicating a continuity of 
psychiatric treatment for symptoms he reported having experienced 
since his discharge from service in 1955.  

In terms of a current psychiatric disability, the Veteran has 
submitted private treatment records from a June 2006 psychiatric 
hospitalization featuring a discharge diagnosis of major 
depressive disorder, single episode, severe, with psychotic 
features.  A February 2007 neuropsychiatric evaluation diagnoses 
dementia, etiology unknown, and depression with psychotic 
features.  Multiple VA medical records reflect that the Veteran 
was being treated for anxiety.  The June 2010 VA examination 
report, which will be discussed in more detail below, diagnoses 
generalized anxiety disorder and histrionic personality.

With respect to establishing the existence of an in-service 
disability, two medical records that indicate the Veteran may 
have had a psychiatric disability shortly following his 
separation from service.  The first of these is a June 1955 VA 
medical record, written approximately two months following his 
separation from service, that characterizes the Veteran as "a 
nervous individual."  The second of these is a December 1955 
psychiatric evaluation that diagnoses the Veteran with 
"psychopathic inferiority."  

However, service connection must ultimately be denied because a 
preponderance of the evidence of record is against finding a link 
between a current acquired psychiatric disability and military 
service or a service-connected disability.  Service connection 
must also be denied based on a lack of evidence of a relationship 
between a current acquired psychiatric disability and the 
Veteran's service-connected sinusitis.  

The June 2010 VA examination report contains the only competent 
etiology opinion of record.  This opinion diagnoses generalized 
anxiety disorder and finds that it was less likely as not caused 
by or a result of military service.  In rendering this opinion, 
the examiner noted that the Veteran "has [pre]occupation with 
his sinus problems and has reported many physical complaints 
since the military.  There are many indications of a somatic 
disorder and inability to cope effectively with daily 
stressors."  

The Veteran was noted to have a long history of treatment for 
depression, anxiety, and explosive anger.  He was noted to have a 
rigid style that impairs adaptability and was described as unable 
to deal with change.  The examiner stated that these symptoms can 
be accounted for by his Axis II personality dysfunction and 
exacerbated by dementia, which is unrelated to service.  She 
stated that the Veteran was noted to have schizophrenia in 1965 
but that there is no history of thought disorder or 
hallucinations that would substantiate that diagnosis.  Following 
1965, the examiner observed, the Veteran was always noted to be 
highly anxious, somatic, and depressed with possible psychotic 
features.  The examiner stated that, while these problems have 
led to a total inability to manage his life, there is no 
connection with the Veteran's military experience.  

The examiner observed that a December 1955 record noted a 
personality disorder and that the Veteran had treatment until the 
1960s with further decompensation noted.  The examiner opined 
that these issues were not caused or aggravated by the military 
and are not service-connectable.  

In rendering this opinion, the examiner cited a June 2006 record 
diagnosing confusion and a 1967 record noting a schizophrenic 
reaction that was felt to have started as a result of the 
Veteran's preoccupation with his sinus problem.  Also of note 
were a 2007 evaluation noting severe memory problems, and 
depression in his 20s and again in 2004.  Schizophrenia was not 
noted, but speech oddities were observed.  The Veteran was found 
to have dementia, depression with possible psychotic features, 
poor insight, and judgment.  He presented as someone with 
Alzheimer's.  The examiner also noted an October 1965 rating 
decision's finding that there was no diagnosis or treatment 
within a year of discharge from service, and that a December 1955 
medical record found an immature personality disorder.

The examiner stated that her opinion was based on the Veteran's 
military records, review of the claims file, treatment records, 
clinical evaluation, review of recent research, and the 
Diagnostic Criteria of the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV).  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The Board finds the June 2010 VA examination report and opinion 
to be highly probative to resolving the issue of entitlement to 
service connection for an acquired psychiatric disability.  This 
report contains a lengthy description of the Veteran's reported 
medical, psychiatric, and social history, including large 
excerpts from the Veteran's post-service medical records that are 
believed to offer a representative picture of the Veteran's 
psychiatric condition.  The examiner is a licensed psychologist 
who is qualified through education, training, or experience to 
provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  
See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Her discussion 
references the specific facts of the Veteran's case, including 
evidence of a personality disorder but not a diagnosed 
psychiatric disability in the decade following his separation 
from service.  The June 2010 VA examination report thus accounts 
for the "nervous" symptoms that were manifested by the Veteran 
in 1955 and competently refutes the Veteran's belief that he has 
suffered from a psychiatric pathology from service to the present 
day.

Furthermore, the June 2010 VA examiner probatively explains her 
reasons for suggesting that the Veteran's sinusitis symptoms are 
actually aggravated by his personality disorder and dementia.  
Specifically, she accounts for the Veteran's increased 
preoccupation with his sinus symptoms in times of stress as 
somatic manifestations of the depression, anxiety, explosive 
anger, impaired adaptability, and inability to deal with change 
that characterize his Axis II personality disorder and dementia.  

As noted above, secondary service connection is awarded when a 
service-connected condition causes or aggravates a non-service-
connected condition.  The fact that a non-service-connected 
disability may aggravate a service-connected disability is 
irrelevant in establishing entitlement to service connection for 
the non-service-connected disability. 

The Board notes that the only contrary opinion of record is the 
Veteran's own lay opinion that there is a link between his 
sinusitis and a current psychiatric disability or that he has 
manifested symptoms of his current psychiatric disability ever 
since service.  The Veteran is competent to report that he 
suffered from nervousness  during service and has had such 
problems ever since.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  However, as a lay person, the 
Veteran is not competent to diagnose these symptoms as being 
manifestations of an acquired psychiatric disability, especially 
when a medical professional has attributed them to a personality 
disorder and dementia.  Nor is the Veteran competent to establish 
that his service-connected sinusitis has caused or aggravated an 
acquired psychiatric disability.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  For this reason, the Board 
ultimately places more probative weight on the opinion of the 
competent health care specialist, who considered the Veteran's 
lay reports and medical records, but provided a thorough 
rationale as to why it was more likely that the current 
generalized anxiety disorder did not first manifest in service 
and is not attributable to the Veteran's sinusitis.

The Board has also considered whether service connection is 
warranted for the diagnosed histrionic personality.  As noted 
above, however, personality disorders are generally not diseases 
or injuries for service connection purposes.  There is no 
evidence of a superimposed disease or injury in service that 
would warrant a grant of service connection.

In summary, the Board finds that a preponderance of the evidence 
is against finding a link between a current acquired psychiatric 
disability and the Veteran's military service or a service-
connected disability.  The Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against this claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
entitlement to service connection for an acquired psychiatric 
disability, to include major depressive disorder and generalized 
anxiety disorder, is not warranted. 

IV.  TDIU

A total disability rating based upon individual unemployability 
due to service-connected disabilities is assigned when service-
connected disabilities result in such impairment of mind or body 
that the average person would be precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2010).

If there is only one service-connected disability, it must be 
rated at 60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated at 40 percent 
or more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual 
unemployability, 'presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider.'  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extra-
schedular consideration.

In the case at hand, the Veteran is service connected for chronic 
rhinitis with history of maxillary sinusitis, status post removal 
of osteoma, which is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010), and post 
traumatic arthritis of the (non-dominant) left wrist, status post 
fracture, for which he is in receipt of a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  Combining these 
ratings under 38 C.F.R. §§ 4.25 results in an overall 40 percent 
disability rating.  Because these disabilities do not satisfy the 
schedular TDIU criteria, the Board will consider whether the 
Veteran is, in fact, unemployable due to his service-connected 
disabilities so as to warrant consideration of a TDIU on an 
extraschedular basis.  

The Veteran claimed entitlement to a TDIU in May 2004.  He 
specifically claimed that he was unable to work because of his 
chronic rhinitis with history of maxillary sinusitis, post 
traumatic arthritis of the left wrist, and schizophrenia.  He 
reported that he takes pain medication for his wrist four times 
per day and has limited motion.  

According to the June 2010 VA mental disorders examination 
report, the Veteran reported having quit school in the eighth 
grade due to economic need.  Before service, he performed farm 
work.  This report also reflects that, following service, the 
Veteran "worked for a short time then due to mental health 
problems had to quit," and that he has received SSA benefits 
since around 1965.  

The June 2010 narrative is corroborated by an October 1965 
summary of a four-week psychiatric hospitalization.  The report 
reflects that the Veteran had been unable to control his 
aggressive impulses and would have "attacks" in which he would 
wake up desperate and fighting with his family.  The record 
reflects that the Veteran's "condition got worse a month ago, 
having two or three 'attacks' daily, being it impossible for him 
to engage in any productive job."

In terms of functional impairment caused by his service-connected 
disabilities, a March 2004 VA joints examination report notes 
that the Veteran denied any problems with hand function 
bilaterally, meaning he was able to conduct normal activities of 
daily living and grooming.  He was able to bathe and dress 
normally, and his wrist and hands did not affect his usage of a 
cane for ambulation.  He denied any numbness or weakness in his 
hands and had no increased symptomatology with repetitive use.  
There was no issue related to endurance in his hands.  He 
reported good hand function.  He was able to use his hands with 
normal motions and twisting.  He was able to grasp small objects, 
from marbles to pens to crayons to pencils.  He reported normal 
wrist and finger mobility.  He reported no pain at the fracture 
site, and he reported that his condition regarding his wrist has 
been stable for decades.  He reported there is no need for 
medications for it.  He reported no flare-ups and nothing to 
precipitate pain.  He denied further stiffness or new swelling.  
He had no need for any functional hand braces or corrective 
devices.

According to a March 2004 VA nose, sinus, larynx, and pharynx 
examination report, the Veteran has had recent nosebleeds that he 
attributed to his chronic sinus disease.  He denied being 
incapacitated by his symptoms.  No functional limitations or 
interference with employment was described.  

At his May 2008 Board hearing, the Veteran testified through a 
translator that he has not worked since 1965.  He testified that 
he cannot lift very much weight, and that he cannot grip anything 
because it hurts a lot.  With respect to his sinuses, he 
testified that he returned to work following an operation and 
"felt a sensation like something was draining down my face on 
the inside."  The Veteran reported that he was bleeding 
profusely, so a friend took him to an outpatient clinic.  He 
reported that, "after that I asked [the doctor] if [I] could go 
back to work after that incident?  And he said no, that was 
impossible for me to go back to work.  And they did an operation 
on [my] sinuses, and apparently something leaked out or they 
didn't fix it, and that was the cause of it, so ever since that 
[I] can't actually work, because [I've] got a condition where 
that happens."  

As discussed above, service connection is not in effect for 
schizophrenia or any other psychiatric disability.  Service 
connection has also been denied for hypertension, bronchial 
asthma, fatigue, a gastrointestinal disability, and 
hyperlipidemia.  An August 2007 private physician's letter 
reports that the Veteran is also being treated for uncontrolled 
diabetes, dementia, and benign prostatic hyperplasia.  Because 
none of these conditions is service-connected, any limitations 
caused by these disabilities may not be considered when deciding 
this claim.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against referring the Veteran's 
claim for TDIU on an extraschedular basis.  The evidence in this 
case does not show that the Veteran is unable to follow a 
substantially gainful occupation due to his service-connected 
left wrist and sinus disabilities.  The most probative evidence 
of record reflects that the Veteran stopped working due to 
psychiatric disability, not due to sinusitis as he reported at 
his Board hearing.  As noted above, the Veteran's June 2010 VA 
mental disorders examination report states that he stopped 
working in 1965 because of mental health problems, and an October 
1965 psychiatric hospitalization record reflects that he was 
hospitalized after aggressive impulses made it "impossible for 
him to engage in any productive employment."  The Board further 
notes that the Veteran claimed entitlement to non-service-
connected pension in September 1965 "because of permanent and 
total non-service connected disability on the basis of my present 
hospitalization at the P.R. Inst. Of Psych."

The Board acknowledges that a TDIU may be granted regardless of 
the initial reason for the Veteran's unemployability, provided 
that it can be demonstrated that his service-connected 
disabilities would also render him unemployable.  However, the 
idea that the Veteran might be rendered unemployable by 
nosebleeds, as he testified in May 2008, is not credible and is 
not otherwise supported by the other medical evidence of record.  
In addition, even accepting the Veteran's testimony as to the 
functional limitations caused by his wrist as more credible than 
the lack of impairment found by the March 2004 VA examiner, the 
Board does not find the Veteran unemployable by reason of his 
wrist injury.  The Board notes that the Veteran is right-handed, 
and his injury was to his non-dominant left wrist.  The 
disability thus does not impact his handwriting, the use of his 
right hand, or his ambulation.  In short, the Board finds that 
the criteria for entitlement to TDIU on an extraschedular basis 
are not met. 

In reaching this decision, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of record, 
there is no doubt to be resolved.




ORDER

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for 
schizophrenia is denied.

Entitlement to service connection for an acquired psychiatric 
disability, to include major depressive disorder and generalized 
anxiety disorder, and to include as secondary to service-
connected sinusitis, is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


